This is a petition filed before the trustees of Lane's Creek Township, in Union County, to discontinue a public highway, theretofore laid out and established in that township. The township trustees, upon the hearing upon the merits, refused to discontinue and dismissed the proceedings. The petitioners appealed to the board of county commissioners, who also, upon the hearing, refused the application; whereupon an appeal was taken to the Superior Court. In that court a motion was made by the plaintiffs to amend the petition so as to make it a motion in the original petition and proceedings, whereby the road was a short time before laid out and established, to the end that the proceedings establishing the said public road might be vacated and set aside. An amendment of the petition for that purpose was wholly inadmissible, because the proceedings establishing the road were had before the township trustees, and no appeal having been taken, remained there; whereas, the petition to discontinue the road, and proceedings thereon, by successive appeals had reached the Superior Court. This court had no jurisdiction to constitute the petition there a motion to vacate a road order made in another case and before another tribunal.
Even if the court had the power to make the amendment the exercise of it is a matter of discretion, and no appeal lies from an order *Page 126 
disallowing the amendment. S. v. Davis, 68 N.C. 297; Piercy v. Morris,24 N.C. 168; McArthur v. McEachin, 64 N.C. 454. There is no error.
PER CURIAM.                                                     Affirmed.
(159)